Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3012341 (Schaefer)
Schaefer teaches a customizable shoe assembly being configured to present a variety of ornamental appearances to an observer (e.g. see col. 1, lines 8-11), said assembly comprising: a slipper (shoe body including forward part 8, insole 1, and soles 2 & 3, and see col. 2, lines 17-22) being configured to be worn on a user's foot, said slipper having a sole (2,3,17; see figures 2 & 5), an insole (1) lying on top of said sole wherein said insole is configured to have the user's foot lie thereon and an body being configured to surround the user's foot (see figure 2); and a cover (interchangeable cover 
Regarding claim 2, Schafer teaches said sole (2,3,17) having a top surface and a perimeter edge, said perimeter edge having a slot (notch 7 formed between between bars 4,5 with space 6; see figures 2 and 5) extending inwardly therein, said slot extending around an entire perimeter of said sole, said slot having a first portion angling downwardly and a second portion extending upwardly from said first portion (see figure 5 showing the perimeter with the slot extending first downward and then upward); and said insole (1) has a bottom side, said bottom side resting on said top surface of said sole (2,3, see figure 2), said insole completely covering said top surface of said sole.  
Regarding claim 3, the body (permanent upper attached to the sole which includes forward part of shoe 8) has a bottom edge, a top edge, an inside surface and an outside surface, said bottom edge being continuous such that said body has an ovoid shape, said bottom edge being tucked beneath said insole and said sole to attach said body to said insole (see figure 2 which shows the body 8 tucked under the insole 1), said top edge being continuously arcuate to define a foot hole into said slipper (see figure 1 and col. 2, lines 17-22 where the entire shoe cover (9) can cover the entire shoe body and therefore defines a foot hole into said slipper as claimed) , said body defining a foot portion of said slipper and a heel portion of said slipper, said foot hole aligned with said heel portion.  The cover and the slipper body of Schaefer cover the entire foot and therefore have an ovoid shape corresponding to wearer’s foot and a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer ‘341 in view of US 2003/0177664 (Monassebian).
Regarding claims 3-8, Schaefer teaches a customizable shoe assembly as claimed (see the rejection above) except for the outside surface of the of the slipper body (8) comprising a first mating panel comprising a hook or loop material and the cover having a corresponding hook or pile material on the interior surface of the cover.
Monassebian teaches a customizable shoe assembly as claimed (e.g. see figure 3 and paragraph 0037) comprising the outside surface of the of the slipper body (low heel shoe as shown in figure 3 having a foot opening) having a first mating panel comprising a hook or loop material (portions of Velcro 33,33a,33b on the low heel shoe) and the cover (e.g. interchangeable upper 34) having a corresponding hook or pile material on the interior surface of the cover (portions of Velcro; e.g. 35).  It would have been obvious to one of ordinary skill in the art 
Regarding the band in claims 6 and 8, the cover (9) of the assembly taught by Schaefer has a band (tension wire 10 or elastic band; see col. 2, line 23-26).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556